           4:18-bk-12259 Doc#: 62 Filed: 05/12/19 Entered: 05/12/19 23:40:38 Page 1 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Arkansas
In re:                                                                                                     Case No. 18-12259-rdt
James Edward Tomassini                                                                                     Chapter 7
Michelle Susanne Tomassini
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0860-4                  User: marybeth                     Page 1 of 1                          Date Rcvd: May 10, 2019
                                      Form ID: dis                       Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 12, 2019.
db/jdb         +James Edward Tomassini,   Michelle Susanne Tomassini,   2109 Cliffwood Road,
                 Little Rock, AR 72206-3908
6178025        +Capital One,   P.O. Box 504962,   St. Louis, MO 63150-4962
6178018        +Stephen L. Bruce,   P.O. Box 808,   Edmond, OK 73083-0808
6178013        +UAMS,   P.O. Box 505,   Linden, MI 48451-0505

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6178014        +EDI: CAPITALONE.COM May 11 2019 04:03:00      Capital One,    1680 Capital One Dr.,
                 McLean, VA 22102-3407
6178015         EDI: DISCOVER.COM May 11 2019 04:03:00      Discover Card,    P.O. Box 30943,
                 Salt Lake City, UT 84130
6178019        +E-mail/Text: egssupportservices@alorica.com May 11 2019 00:12:55       EGS Financial Care, Inc.,
                 P.O. Box 1020,   Horsham, PA 19044-8020
6178026        +EDI: FSAE.COM May 11 2019 04:03:00      FirstSource Advantage, LLC,    P.O. Box 628,
                 Buffalo, NY 14240-0628
6175271        +EDI: PRA.COM May 11 2019 04:03:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
6178016        +EDI: RMSC.COM May 11 2019 04:03:00      Synchrony Bank,    P.O. Box 965004,
                 Orlando, FL 32896-5004
6178017        +E-mail/Text: bankruptcynotices@cbecompanies.com May 11 2019 00:13:01        The CBE Group, Inc.,
                 1309 Technology Parkway,   Cedar Falls, IA 50613-6976
                                                                                               TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6178020        ##+Stephen P. Lamb,   P.O. Box 1027,   Beebe, AR 72012-1027
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 12, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 10, 2019 at the address(es) listed below:
              Frederick S. Wetzel, III   fswetzel@wetzelandmoore.com, firm@wetzelandmoore.com;AR10@ecfcbis.com
              U.S. Trustee (ust)   USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;Cecilia.A.Boyle@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdo
               j.gov
                                                                                            TOTAL: 2
        4:18-bk-12259 Doc#: 62 Filed: 05/12/19 Entered: 05/12/19 23:40:38 Page 2 of 3

Information to identify the case:
Debtor 1              James Edward Tomassini                                       Social Security number or ITIN   xxx−xx−3953
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Michelle Susanne Tomassini                                   Social Security number or ITIN   xxx−xx−1191
(Spouse, if filing)
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Arkansas

Case number: 4:18−bk−12259



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           James Edward Tomassini                                        Michelle Susanne Tomassini

                                                                          By the
                                                                          court:
           Dated: 5/10/19
                                                                                    Richard D. Taylor
                                                                                    United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
     4:18-bk-12259 Doc#: 62 Filed: 05/12/19 Entered: 05/12/19 23:40:38 Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution               5/10/19
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
